DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/18/2021, regarding the 35 USC 112a-b rejections of Claims 1-6 and 8-17 have been fully considered and – in light of the amendments - are persuasive. Additionally, Applicant’s arguments (Page 14, first 3 Paras) regarding scope of enablement issues were persuasive, including Applicant’s pointing out how embodiments without a pair of grippers, and/or without a second holding unit are still enabled, said features not representing essential features for the invention. The related rejections have been withdrawn. 
Applicant's arguments regarding the drawing and specification objections have been fully considered and – in light of the amendments (particularly to Claim 14) - are persuasive. The related objections have been withdrawn.
Applicant's arguments regarding claim interpretations under 35 USC 112f have been fully considered, however the examiner points out that:
As discussed on pages 6-7 of the 11/19/2020 Office Action, the 3-prong analysis formulated demonstrated how each of the limitations in question falls under the provisions of 35 USC 112f and is therefore to be interpreted under said subparagraph, corresponding to the structural equivalent excerpted from the specification, as discussed above (examples: ). Therefore, said interpretation is maintained for all limitations discussed, which were not amended on 3/18/2021:  “press drive member”,  “contact part”, and “support part” (see detailed discussion on pages 6-7 of the 11/19/2020 Office Action)
In light of the amendment, the following 35 USC 112f interpretation continue to extend to the following amended limitations:
“bias member … that urges” (replacing “urging part”), for claims 1, 3, 14, and 17-18), because A-“member” is a placeholder/nonce term; B- verb “bias” and “that urges” designate the function, and C-no structure is recited to perform the recited function, in other words the recitation being equivalent to “means for biasing/urging”. Specification support points to a compression spring disposed in a reduced diameter portion of the second link (Para 0054, and element 33 in Figs. 6-9), or equivalent.
Relatedly, in light of the amendment, the following amended limitations will not be interpreted under 35 USC 112f anymore::
“Receiver member” in Claims 1, 11, and 17.
“Air blower” in Claims 4-6.
Applicant's arguments regarding the 35 USC 103 rejections (Pages 14-16) have been fully considered and – in light of the amendments  - are persuasive. The related rejections have been withdrawn.

Claim interpretations 
Regarding Claims 3 and 18, the phrase “this contact part” refers to the contact part of the second holding unit.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Maitri Jaddu on 3/24/2021 (summary attached).

The application has been amended as follows: 
Replace “receiving member”, Claim 1, line 17, with:  -- receiver member --;
Cancel Claim 7.

REASONS FOR ALLOWANCE
Claims 1-6, 11, 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claims 1 and 17, Applicant’s persuasive arguments detailed on page 16 Paras 2-3 are considered to represent adequate reasons for allowance (including the newly recited geometric limitation “planar”, per Figs. 6, 9, etc.), as copied below for convenience.


    PNG
    media_image1.png
    219
    584
    media_image1.png
    Greyscale

Excerpt from Applicant's Arguments (page 16 Paras 2-3 of the 3/18/2021 amendment), persuasively pointing out the distinction between the prior art (Nishimoto) and the newly amended limitations of claim 1, including allowable subject matter.

Regarding independent Claim 18, the prior art does not teach an apparatus as recited, particularly having a second holding units configured to possess a contact part, a support part 
For contrast and illustration, although Nishimoto may be understood to teach a first holding unit 40 having a contact part (any of rubber rollers 22a-b in Fig. 10, e.g. roller 22a, Para 0027; note that “rubber” is understood as equivalent to “silicon” and having a “high friction coefficient” for correspondence with the 35 USC 112f interpretation discussed above), a support part (gear 44a, Fig. 10a, Para 0027, understood to represent a link as interpreted under 35 USC 112f, or equivalent) which swingably supports (gear 44a rotates/pivot/swings around its central axis, per Para 0027) the contact part 22a, and an bias part 47 which urges the contact part 220 via the support part 44a (see Figs11-13, Paras 0029-30; note that 47 is a compression spring, as interpreted under 35 USC 112f above), and although Nishimoto’s apparatus may be understood to include a second holding unit represented by rollers 22b or 44b (see Fig. 10), said second holding unit does not include corresponding contact part, support part, and bias member (for example, see Fig. 10 not depicting a bias member (a compression spring or equivalent, i.e. similar to 47 for the first holding unit). Since the prior art (e.g. Nishimoto) teaches apparatuses that lack said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Claims 2-6, 11, and 14-16 are allowable as depending from independent Claim 1, which has allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Examiner, Art Unit 3731